Citation Nr: 1600059	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from June 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which declined to reopen a claim of service connection for bipolar disorder with alcohol dependence (claimed as PTSD).  

With respect to the characterization of the claims on appeal, while the January 2012 rating decision declined to reopen a claim of service connection for bipolar disorder with alcohol dependence, review of the record shows that the previously denied claim only adjudicated entitlement to service connection for PTSD.  See January 2002 rating decision.  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed in more detail below, the Veteran was previously denied service connection for PTSD on the basis that there was no evidence that the claimed condition existed, as well as no evidence showing that his reported stressful experiences occurred.  However, as will also be discussed below, the current appeal continues to encompass the matter of whether the Veteran has PTSD that is related to service.  As such, the Board finds that the Veteran's current claim for service connection is not a "new" claim, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.  

Furthermore, the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), has held that an initial claim of entitlement service connection for PTSD should be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Consequently, the reopened claim for PTSD has been expanded to include consideration of all acquired psychiatric diagnoses reflected in the record.  

In his July 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the Board's central office.  A hearing was scheduled for September 2015 and notice of the hearing was sent to the Veteran's address of record, but the Veteran failed to appear for his scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons explained below, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied entitlement to service connection for PTSD; although notified of the denial in January 2002, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2.  Additional evidence associated with the claims file since the January 2002 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to establish service connection for PTSD on the basis that he was exposed to combat experiences while serving during the Korean War.  In August 2001, the Veteran filed a claim of service connection for PTSD in which he asserted that he was engaged in combat during active duty and that he was experiencing bad feelings and stress about what he had to go through in Korea, including killing people and seeing friends killed.  

As noted in the Introduction, in a January 2002 rating decision, the AOJ denied service connection for PTSD.  At that time, the AOJ considered the Veteran's service treatment records (STRs), which the AOJ noted showed he was diagnosed with passive aggression reaction in August 1951 but did not otherwise show any complaints or treatment for the claimed condition.  The AOJ also noted that the Veteran failed to report for a VA examination scheduled in December 2001.  

The AOJ denied service connection for PTSD on the basis that there was no evidence that the claimed condition existed, i.e., medical evidence showing a confirmed diagnosis of PTSD, or evidence showing that a stressful experience occurred during service.  In this regard, the AOJ noted the Veteran did not provide a response to a request for more detailed information regarding verification of his in-service accounts.  

The record reflects that the January 2002 rating decision and notice of appellate rights were mailed to the Veteran's address of record in January 2002 and was not returned as undeliverable.  Although notified of the denial, the Veteran did not initiate an appeal.  The evidentiary record also fails to show that relevant service records or new and material evidence relevant to the PTSD claim was received during the one year appeal period following the issuance of the January 2002 rating decision.  See 38 C.F.R. § 3.156(b), (c).  Therefore, the January 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2015)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Review of the record shows, that following the final January 2002 rating decision, the Veteran submitted a statement in December 2010 seeking service connection for PTSD, asserting that he was apart of an artillery unit during the Korean War that engaged in many artillery battles and that he has been suffering with his condition since active duty.  

Evidence added to the claims file since January 2002 includes VA treatment records dated as early as 1991 which show the Veteran has been variously diagnosed with bipolar disorder, manic with psychotic features; dementia; cognitive disorder; hypomania, mild mania, and alcohol dependence.  See VA treatment records dated August 1991, February 2012, November 2013, and April 2014; see also VA examination reports dated March 2011 and April 2013.  The Veteran has also had positive screens for PTSD during clinical evaluation.  See VA treatment records dated April 2006.  

In this regard, while the physician who conducted the March 2011 VA examination found the Veteran's symptoms at that examination were not consistent with PTSD, subsequent VA treatment records reflect that physicians rendered a diagnosis of possible PTSD, given the Veteran's report of having nightmares and flashbacks related to his war traumas.  See VA treatment records dated January and February 2014.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD, as the medical evidence shows diagnosis of and treatment for varying psychiatric disabilities, including possible PTSD, as a result of the Veteran's reported exposure to combat during service.  This evidence is "new" in that it was not before agency decisionmakers at the time of the January 2002 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the question of whether the Veteran has a diagnosis of PTSD that was incurred as a result of service.  

The basis for the January 2002 denial was that there was no medical evidence showing a confirmed diagnosis of PTSD.  The new medical evidence, while inconsistent and certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a PTSD (i.e., a current diagnosis), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Indeed, after review of the record, the Board finds that further evidentiary development is needed before a fully informed decision may be rendered in this case.  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  During the appeal period, the criteria of DSM-IV initially applied but, following a revision to the DSM, VA now recognizes the application of DSM-V.  See 79 Fed. Reg. 45099 (August 4, 2014). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b).

Effective July 12, 2010, VA amended its adjudication regulations which eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As noted, the evidentiary record reflects that the Veteran has been variously diagnosed with bipolar disorder, manic with psychotic features; dementia; cognitive disorder; hypomania, mild mania, and alcohol dependence.  See VA treatment records dated August 1991, February 2012, November 2013, and April 2014; see also VA examination reports dated March 2011 and April 2013.  The Veteran has also had positive screens for PTSD during clinical evaluation and has recently been diagnosed with possible PTSD based upon his report of having nightmares and flashbacks related to his war traumas.  See VA treatment records dated January and February 2014.  

In March 2011, a VA physician examined the Veteran and found that his symptoms were not consistent with PTSD.  In this regard, the examiner noted that, while the Veteran's records show he served as a cook with an artillery unit, he also reported having volunteered as a gunner and hearing at least one large artillery shell fly over his head.  He also described an incident that involved Korean nationals in a whore house.  However, the examiner stated that these events do not reflect a fear of hostile military or terrorist activity to support a diagnosis of PTSD, noting that the Veteran's account of service is inconsistent with his miliary records and his current symptoms did not have any clear relation to service.  

While the Veteran's DD214 reflects that his military occupational specialty (MOS) was a cook, his DD214 also reflects that he was attached to an artillery unit.  Despite reporting that he volunteered as a gunner, the Veteran has consistently reported that his artillery unit was engaged in several battles that included being "shelled" for four months and being pinned down by incoming shells.  See statements from the Veteran dated May 2000 and December 2010.  If the Veteran was, in fact, attached to an artillery unit that incurred incoming fire for up to four months, it is plausible that he experienced fear of hostile military activity, despite his MOS as a cook.  It is also possible that, despite his recorded MOS as a cook, the Veteran may have participated in other duties that resulted in him being engaged in combat with the enemy.  The current record, however, is inadequate to determine (1) whether the Veteran participated in a unit that incurred incoming fire and (2) if he was engaged in combat with the enemy during his miliary service in Korea.  As such, the AOJ will be directed to obtain the Veteran's complete personnel/"201" file and, if needed, forward the relevant information as to the nature and location of his service in Korea to the United States Army and Joint Services Records Research Center (JSRRC) to attempt to verify his claimed report of being engaged in combat with the enemy during such service.  

Thereafter, the AOJ will be directed to obtain an addendum opinion to clarify whether the Veteran has PTSD (or another psychiatric disability), and whether it is related to service, and to obtain an etiological opinion with regard to his other diagnosed psychiatric disorders.  In this regard, the Board again notes that, while the physician who conducted the March 2011 VA examination found the Veteran's symptoms at that examination were not consistent with PTSD, subsequent VA treatment records reflect that physicians rendered a diagnosis of possible PTSD, given the Veteran's report of having nightmares and flashbacks related to his war traumas.  See VA treatment records dated January and February 2014.  

Additionally, the Board notes that the physician who conducted the April 2013 VA examination concluded that the Veteran's current diagnosis of bipolar disorder, manic, not otherwise specified (NOS) is less likely than not incurred in or caused by an in-service injury, event, or illness.  While the examiner provided a rationale in support of his opinion, the examiner did not provide an etiological opinion with respect to these other diagnoses reflected in the record.  In this context, the Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Because the April 2013 VA examination did not provide an etiological opinion with respect to the other diagnoses of record, it is cannot be considered adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that an addendum opinion is needed that adequately addresses the etiology of all of the Veteran's diagnosed psychiatric disabilities.  

Finally, prior to arranging for further examinations, and to ensure that the record before each examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters being remanded herein.  In the interest of due process, the AOJ will also be requested to provide the Veteran with notice of the amended PTSD regulations and requirements for substantiating a claim for PTSD, specifically 38 C.F.R. § 3.304(f)(3), including the addition of the provision regarding PTSD based on fear of hostile military or terrorist activity.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with notice of the amended PTSD regulations and the new requirements for substantiating a claim for PTSD, specifically 38 C.F.R. § 3.304(f)(3), including the addition of a provision regarding PTSD based on fear of hostile military or terrorist activity.

2. Obtain the Veteran's service personnel/"201" file to determine whether the Veteran participated in a unit that incurred incoming fire and/or if he was engaged in combat with the enemy during his miliary service in Korea.  If needed, forward the relevant information as to the location and nature of the Veteran's service in Korea to the JSRRC for further clarification or information regarding the Veteran's alleged stressors.  

All attempts should be made to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Request that the Veteran identify any outstanding VA or non-VA treatment records relevant to his claim for service connection for an acquired psychiatric disorder.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. After completing the foregoing, return the claims file to the VA examiner who conducted the Veteran's April 2013 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  The AOJ should identify for the VA examiner any corroborated PTSD stressors if necessary.  

If the April 2013 VA psychiatric examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.


a. After reviewing the record, the examiner should identify all acquired psychiatric diagnoses present since December 2010.  

In this regard, the examiner should reconcile the finding of no PTSD diagnosis at the March 2011 VA examination with the subsequent VA treatment notes from January and February 2014 wherein physicians rendered a diagnosis of possible PTSD, given the Veteran's report of having nightmares and flashbacks related to his war traumas.  

The examiner should also consider the VA treatment records which show varying diagnoses of bipolar disorder, manic with psychotic features; dementia; cognitive disorder; hypomania, mild mania, and alcohol dependence.  

b. If the Veteran has a diagnosis of PTSD, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the PTSD is related to fear of hostile military or terrorist activity while stationed in Korea OR related to a stressor event in service conceded by the AOJ?  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

c. For each psychiatric disability other than PTSD diagnosed (including but not limited to bipolar disorder, manic with psychotic features; dementia; cognitive disorder; hypomania, and mild mania), opine whether such is at least as likely as not related to the Veteran's service? 

d. In providing these opinions, the examiner is requested to take into account the Veteran's service treatment records which show that, in July 1951, he reported having bad dreams since being in the Army, and was subsequently diagnosed with passive aggressive reaction.  The examiner may comment on the validity of any such diagnosis, particularly given the other evidence of record regarding the development and progression of the Veteran's mental health disability.  

e. In addition to objective findings, the examiner should consider the Veteran's lay statements regarding the incurrence of psychiatric problems during service and the continuity of symptomatology since service.

f. The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


